DETAILED ACTION
Examiner’s Comment
This communication is in response to the Amendment filed 15 February 2022.
Claims 1-3, 7-13, 28, 31, 32, 34 and 36-39 are currently pending.
In the Amendment filed 15 February 2022, claims 1, 9-13, 28 and 34 are amended, claims 4-6, 14-27, 29, 30, 33 and 35 are cancelled and claims 38 and 39 are new.  
As a result of the Amendment filed 15 February 2022, claims 1-3, 7-13, 28, 31, 32, 34 and 36-39 (renumbered as 1-18) are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/CN2017/114607 filed 5 December 2017.


Claim Rejections - 35 USC § 112
The rejections to claims 1-3, 5-13, 28 and 31-37 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn as necessitated by Amendment. 

Allowable Subject Matter
Claims 1-3, 7-13, 28, 31, 32, 34 and 36-39 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Novikoff and Chio.
Novikoff discloses a story album display method, implemented by a terminal, comprising: aggregating N images in a gallery based on a first dimension, wherein the first dimension comprises a photographing time [time of capture] or a photographing location [geographic location of image capture], and wherein N > 1 (see [0040]; [0122]; [0145]; and Fig 5, items 510 and 512 – Image criteria 214 may be usable, e.g., by the theme-based video application 250 to select one or more images from the image database 240. An application or other software running on a user device can examine or scan a set of available images to determine a set of candidate images that are presented to the user in the user interface as a candidate criteria that can be selected to specify image criteria for a generated video. In some implementations, the examined set of available images can be a first subset of the plurality of images retrieved in block 512, where the first subset is determined based on the obtained theme and/or by any obtained image criteria 214 that has been previously associated with the obtained theme.);  receiving a user selection of a target image for retaining from the N images (see [0024]; [0146]; [0151]; and Fig 5, items 516 and 518 – This can allow the user to specify more narrow or additional image criteria using candidate images that have been selected based on stored image criteria. A set of candidate images based on such image criteria can be selected and displayed in the user interface in block 516, allowing the user to select from 
Choi teaches receiving a plurality of N images (see [0124], lines 1-2), including the further limitations of removing an invalid image from the N images to obtain an album 
 The closest prior art of record fails to explicitly disclose the limitation of after determining, based on the second dimension, the theme associated with M images to obtain the theme of the story album, the story album display method further comprises modifying the theme of the story album based on a third dimension, wherein the third dimension comprises association information that is in a target application and that is associated with the theme of the story album, found in each of the independent claims in combination with the other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
The Examiner agrees that the amendment overcomes the 112 rejection.
The Examiner agrees that the prior art of record fails to teach the incorporated claim language.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750.  The examiner can normally be reached on 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167